Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Deperro (US 10,837,481) in view of Dickinson (US 6,726,418).  Deperro discloses a component retainer (20) in combination with a first aperture (24) in a first panel (22).  The component retainer comprising: a support (26); a threaded fastener sleeve (68) extending from the support; resilient arms (40, 40’) spaced laterally from the sleeve extending upward and outward towards and laterally beyond the support (see Fig. 5); first, second, third and fourth legs (50, 50’, 54, 54’) extending outwardly and then orthogonal from the support and spaced parallel to the sleeve are connected by first and second distal end tab (38, 38’); the resilient arms are connected to the tabs between the arms and pivot relative to the tab.  The first panel (22) includes the aperture (24) defining a first wall extending between first and second surfaces of the first panel; a second panel (74) is compressed between a fastener head (30) and the support and fastener is contacting the tabs (see Fig. 7).  Deperro does not disclose the resilient arms provided with a second portion and a finger.  Dickinson discloses a component retainer (10) including a support (12), a resilient arm (36), and in the embodiment shown in Fig. 9 disclose the arm to include a second portion (38) facing a surfaces of the panel which defines a ledge that contacts the surface of a panel and a finger (58) which contacts an aperture in the panel (column 7, paragraph beginning line 24).  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to make the resilient arm of Deperro with a second portion and a finger as disclosed in Dickinson in order to prevent the resilient arms from opening relative to the aperture and causing a failure as discussed in Dickinson.  

Allowable Subject Matter
Claims 31-40 are allowable.

Conclusion
Applicant’s remarks have been considered but are moot on light the indication of additional allowable claims and the new grounds of rejection.  It should be recognized that while the references are the same the rejection is now relying on a different embodiment in Dickinson.  Since the serrated finger is no longer included in claim 21 the rejection is now relying on the embodiment shown in Fig. 9 for its teaching of the finger (58) engaging the aperture (column 7, paragraph beginning line 24).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

              Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FLEMMING SAETHER/Primary Examiner, Art Unit 3677